No. 12579

          I N THE SUPREME COURT O THE STATE O M N A A
                                 F           F OTN

                                        1973



E L O D CARL BAILEY,
 LW O

                            P l a i n t i f f and Respondent,



STATE O MONTANA, and W. E. DOWLIN, J R .
       F                                                      ,
JUSTICE OF THE PEACE OF THE BILLINGS
TOWNSHIP,

                            Defendant and A p p e l l a n t .



Appeal from:        D i s t r i c t Court o f t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                    Honorable R o b e r t H . Wilson, J u d g e p r e s i d i n g .

Counsel o f Record:

    For Appellant :

            Hon. R o b e r t L. Woodahl, A t t o r n e y G e n e r a l , H e l e n a ,
             Montana
            Thomas B e e r s , A s s i s t a n t A t t o r n e y G e n e r a l , a r g u e d ,
             Helena, Montana
            Harold F. H a n s e r , County A t t o r n e y , B i l l i n g s , Montana
            D o r i s M. P o p p l e r , Deputy County A t t o r n e y , a r g u e d ,
             B i l l i n g s , Montana

    F o r Respondent:

            R o b e r t C . Brogan a r g u e d , B i l l i n g s , Montana



                                                   Submitted:          November 29, 1973

                                                       Decided :
                                                                     bEC 2 7 1973
Filed :   DEC 2 1 1973
M r . J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court.

           This i s an appeal by t h e S t a t e from an o r d e r of t h e
d i s t r i c t c o u r t of t h e t h i r t e e n t h j u d i c i a l d i s t r i c t , t h e Honorable
Robert H. Wilson, p r e s i d i n g , which order granted a w r i t denominated
 andam am us", l a t e r c o r r e c t e d t o Supervisory Control, ordering a
j u s t i c e of t h e peace t o honor an a f f i d a v i t of d i s q u a l i f i c a t i o n
and c a l l i n another j u s t i c e of t h e peace.
           A defendant, one Ellwood Carl Bailey, was charged with
"driving while under t h e i n f l u e n c e of i n t o x i c a t i n g liquor".
He appeared i n j u s t i c e c o u r t , B i l l i n g s Township, Yellowstone
County, b e f o r e W. E. Dowlin, Jr.; pleaded "not g u i l t y " on March
6 , 1973; and requested a j u r y t r i a l .               T r i a l was set f o r A p r i l
1 7 , 1973.       O March 13, 1973, an a f f i d a v i t of d i s q u a l i f i c a t i o n
                   n
was f i l e d .    J u s t i c e of t h e Peace Dowlin refused t o honor t h e
disqualification affidavit.                    The t r i a l d a t e was r e s e t f o r May
18, 1973.
           On A p r i l 19, 1973, a p e t i t i o n f o r a w r i t of mandate was
f i l e d i n t h e d i s t r i c t c o u r t seeking an a l t e r n a t i v e w r i t t o compel
J u s t i c e of t h e Peace Dowlin t o e i t h e r honor t h e d i s q u a l i f i c a t i o n
o r appear t o show cause why he should n o t .                       On May 11, a hearing
was held and t h e d i s t r i c t c o u r t granted a w r i t of mandamus which
w r i t ordered Judge Dowlin t o honor t h e a f f i d a v i t of d i s q u a l i f i c a -
tion.
           On June 5 , n o t i c e of appeal was f i l e d by t h e county a t t o r n e y
on behalf of Judge Dowlin.                   On June 22, t h e d i s t r i c t c o u r t , Judge
Wilson, denied ~ a i l e y ' smotion t o t a x c o s t s including a t t o r n e y
fees.      I n t h a t o r d e r , Judge Wilson s t a t e d t h a t t h e w r i t was one
of supervisory c o n t r o l , r a t h e r than t e c h n i c a l l y mandamus, and
t h e r e f o r e denied a t t o r n e y f e e s .   The defendant Bailey i n t h e crim-
i n a l charge was denominated a " p l a i n t i f f " i n t h e a c t i o n seeking
a writ.       He "cross appeals" h e r e , seeking a t t o r n e y f e e s and c o s t s
a g a i n s t J u s t i c e of t h e Peace Dowlin, denominated a "defendant".
           The i s s u e s on appeal a r e t h a t t h e d i s t r i c t c o u r t e r r e d i n
g r a n t i n g a w r i t of mandamus because:

           (1)     A j u s t i c e of t h e peace cannot be d i s q u a l i f i e d f o r
p r e j u d i c e , b u t r a t h e r t h e remedies a r e l i m i t e d t o appeal and
change of t h e place of t r i a l ander s e c t i o n s 95-2009 and 95-2003,
R.C.M.     1947.

           (2)     Mandamus i s an i n a p p r o p r i a t e remedy i f a j u s t i c e
of t h e peace r e f u s e s t o d i s q u a l i f y himself o r r e f u s e s t o change
t h e place of t r i a l .


          A s t o t h e second i s s u e , we have s t a t e d h e r e t o f o r e t h a t
i n t h e order denying c o s t s and a t t o r n e y f e e s , the d i s t r i c t judge
s t a t e d t h e w r i t was one of supervisory c o n t r o l i n t h e a i d of i t s
a p p e l l a t e j u r i s d i c t i o n over j u s t i c e c o u r t s under s e c t i o n 95-2009,
R.C.M.     1947.     This would be c o r r e c t because t h e w r i t of mandamus
i s a v a i l a b l e only where t h e r e i s no p l a i n , speedy and adequate
remedy i n t h e ordinary course of law.                     Section 93-9103, R.C.M.
1947.
           Section 95-2009, R.C.M.              1947, provides:
          "(a) A l l c a s e s on appeal from j u s t i c e s ' o r
          p o l i c e c o u r t s must be t r i e d anew i n t h e d i s t r i c t
          c o u r t and may be t r i e d before a j u r y of s i x (6)
          which may be drawn from e i t h e r t h e r e g u l a r panel
          o r j u r y box No. 3.

           "(b) The defendant may appeal t o t h e d i s t r i c t
           c o u r t by giving w r i t t e n n o t i c e of h i s i n t e n t i o n
           t o appeal w i t h i n t e n days (10) days a f t e r judgment.

          "(c) Within t h i r t y (30) days t h e e n t i r e record
          of t h e j u s t i c e o r p o l i c e c o u r t proceedings s h a l l
          be t r a n s f e r r e d t o t h e d i s t r i c t c o u r t o r t h e appeal
          s h a l l be dismissed. It s h a l l be t h e duty of t h e
          defendant t o p e r f e c t t h e appeal."
Thus a p l a i n , speedy and adequate remedy a t law i s s p e c i f i c a l l y
provided and mandamus w i l l n o t l i e .
          A s t o i s s u e ( I ) , keeping i n mind s e c t i o n 95-2009, R.C.M.
1947, quoted above, a "prejudiced" judge, a s d i s t i n g u i s h e d from
a "prejudiced" township o r community, may be allevia'ted o r cor-
r e c t e d by an appeal and a t r i a l de novo.
          Chapter 20, T i t l e 95, R.C.M.              1947, i s e n t i t l e d " J u s t i c e and
P o l i c e Court Proceedings".            The Criminal Law Commission comment
accompanying t h e c h a p t e r reads i n p a r t :
           h his Chapter includes only those s e c t i o n s which
          a r e p e c u l i a r o r apply e x c l u s i v e l y t o j u s t i c e and
          police courts.         ***     '
Included i n Chapter 20 i s s e c t i o n 95-2003, R.C.M.                      1947, which
provides :

          "(a) The defendant o r prosecution, before t r i a l ,
          may move f o r a change of place of t r i a l on t h e
          ground t h a t t h e r e e x i s t s i n t h e township i n which
          t h e charge i s pending such p r e j u d i c e t h a t a f a i r
          t r i a l cannot be had i n such township.

          "(b) The motion s h a l l be i n w r i t i n g and supported
          by a f f i d a v i t which s h a l l s t a t e t h e f a c t s showing
          t h e n a t u r e of t h e prejudice a l l e g e d . The defendant
          o r t h e s t a t e may f i l e c o u n t e r a f f i d a v i t s . The c o u r t
          s h a l l conduct a hearing and determine t h e merits
          of t h e motion.

          " & ) I f t h e c o u r t determines t h a t t h e r e e x i s t s i n
          t h e township where t h e prosecution i s pending such
          p r e j u d i c e t h a t a f a i r t r i a l cannot be had i t s h a l l
          t r a n s f e r t h e cause t o any o t h e r c o u r t of competent
          j u r i s d i c t i o n i n any township where a f a i r t r i a l may
          be had."
          Also included i n Chapter 20 i s s e c t i o n 95-2009 --Appeal--
previously quoted, which g i v e s a r i g h t of t r i a l de novo i n t h e
d i s t r i c t court.    S i g n i f i c a n t l y no s e c t i o n providing f o r s u b s t i t u -
t i o n of judges appears i n Chapter 20.
          I n Chapter 17, T i t l e 95, R.C.M.               1947, e n t i t l e d " P r e t r i a l
~ o t i o n s " , appears s e c t i o n 95-1709 - - S u b s t i t u t i o n of judge--;
and s e c t i o n 95-1710 --Change of place of t r i a l .                   Those two s e c t i o n s
read :
          "95-1709.        S u b s t i t u t i o n of Judge.

          (a) The defendant o r t h e prosecution may move t h e
          c o u r t i n w r i t i n g f o r a s u b s t i t u t i o n of judge on t h e
          ground t h a t he cannot have a f a i r and i m p a r t i a l
          hearing o r t r i a l b e f o r e s a i d judge.             The motion s h a l l
          be made a t l e a s t f i f t e e n days p r i o r t o t h e t r i a l of
          t h e c a s e , o r any r e t r i a l thereof a f t e r appeal, except
          f o r good cause shown. Upon t h e f i l i n g of such a mo-
          t i o n t h e judge a g a i n s t whom t h e motion i s f i l e d s h a l l
          be without a u t h o r i t y t o a c t f u r t h e r i n t h e c r i m i n a l
          a c t i o n , motion o r proceeding b u t t h e provisions of
          t h i s s e c t i o n do n o t apply t o t h e arrangement of t h e
          calendar, t h e r e g u l a t i o n of t h e o r d e r of business,
          t h e power of t r a n s f e r r i n g t h e c r i m i n a l a c t i o n o r
          proceeding t o some o t h e r c o u r t , n o r t o t h e power of
          c a l l i n g i n another judge t o s i t and a c t i n such
           c r i m i n a l a c t i o n o r proceeding, providing t h a t
           no judge s h a l l so arrange t h e calendar a s t o d e f e a t
           t h e purposes of t h i s a c t i o n . Not more than one
           judge can be d i s q u a l i f i e d i n t h e c r i m i n a l a c t i o n
           o r proceeding, a t t h e i n s t a n c e of t h e prosecution
           and n o t more than one judge a t t h e i n s t a n c e of t h e
           defendant o r defendants.
                    11
                     I f e i t h e r p a r t y i n any matter above-mentioned
           s h a l l f i l e t h e a f f i d a v i t a s h e r e i n provided such p a r t y
           may n o t complain of any reasonable delay a s t h e re-
           s u l t thereof.
                     "The provision of t h i s s e c t i o n s h a l l be inap-
           p l i c a b l e t o any person i n any cause involving a
           d i r e c t contempt of c o u r t .

           "(b) I n a d d i t i o n t o t h e provision of subsection (a)
           any defendant may move a t any time f o r s u b s t i t u t i o n
           of judge f o r cause, supported by a f f i d a v i t . Upon t h e
           f i l i n g of such motion t h e c o u r t s h a l l conduct a hearing
           and determine t h e m e r i t s of t h e motion. I I
           "95-1710.          Change of Place of T r i a l .

           "(a) The defendant o r t h e prosecution may move f o r
           a change of place of t r i a l on t h e ground t h a t t h e r e
           e x i s t s i n t h e county i n which t h e charge i s pending
           such p r e j u d i c e t h a t a f a i r t r i a l cannot be had i n
           such county. The motion s h a l l be made a t l e a s t f i f t e e n
           days p r i o r t o t r i a l , u n l e s s , f o r good cause shown, i t
           may be made t h e r e a f t e r .
            It
             (b) The motion s h a l l be i n w r i t i n g and supported
           by a f f i d a v i t which s h a l l s t a t e f a c t s showing t h e
           n a t u r e of t h e p r e j u d i c e a l l e g e d . The defendant o r
           t h e s t a t e may f i l e c o u n t e r - a f f i d a v i t s . The c o u r t
           s h a l l conduct a hearing and determine t h e merits of
           t h e motion.
           "(c) I f t h e c o u r t determines t h a t t h e r e e x i s t s i n
           t h e county where t h e prosecution i s pending such pre-
           j u d i c e t h a t a f a i r t r i a l cannot be had i t s h a l l t r a n s -
           f e r t h e cause t o any o t h e r c o u r t of competent j u r i s d i c -
           t i o n i n any county where a f a i r t r i a l may be had."
           From t h e context of t h e s e two s e c t i o n s i t i s c l e a r t h a t
both s e c t i o n s r e f e r t o d i s t r i c t c o u r t a c t i o n s .   However, t h e
defendant Bailey argues t h a t s i n c e s e c t i o n 95-206, R.C.M.                       1947,
t h e c h a p t e r on d e f i n i t i o n s , d e f i n e s t h e term "judge" t o include
j u s t i c e of t h e peace, then s e c t i o n 95-1709 using t h e word "judge"
r a t h e r than " d i s t r i c t c o u r t judge",        must include t h e r i g h t t o
s u b s t i t u t i o n of j u s t i c e of t h e peace.         Section 95-206, R.C.M.          1947,
reads :
           "'.Judge1 means a person who i s invested by law with
           t h e power t o perform j u d i c i a l f u n c t i o n s and i n c l u d e s
           c o u r t , j u s t i c e of t h e peace o r p o l i c e magistrate when
           a p a r t i c u l a r context s o r e q u i r e- (Emphasis a d d e d ) .
                                                          s. "
           Does t h e p a r t i c u l a r context of s e c t i o n 95-1709, R.C.M.
1947, requirre i t ? W t h i n k n o t .
                      e                               Rather, w e f i n d t h a t t h e o v e r a l l
context of t h e Code of Criminal Procedure r e q u i r e s t h a t s e c t i o n s
95-1709 and 95-1710 apply t o d i s t r i c t c o u r t s .
           A s we have h e r e t o f o r e shown, an adequate, speedy remedy
a t law i s provided by t h e r i g h t t o a t r i a l de novo under s e c t i o n
95-2009, R.C.M.          1947.      Thus a new judge i s had i n any event.                        Also,
s i g n i f i c a n t l y t h e l e g i s l a t u r e has n o t provided f o r o t h e r j u s t i c e s
of t h e peace t o be c a l l e d i n .          Many c o u n t i e s and townships have
only one j u s t i c e of t h e peace.             N provision anywhere i n t h e Code
                                                    o
i s provided f o r procedures, expenses, record keeping o r otherwise
f o r s u b s t i t u t i o n of j u s t i c e s of t h e peace.      This alone strengthens
t h e view t h a t t h e p a r t i c u l a r context of s e c t i o n 95-1709 does n o t
r e q u i r e t h e word "judge" t o include j u s t i c e of t h e peace.                    Rather,
i t r e q u i r e s t h a t i t n o t be included s i n c e o t h e r adequate and
prompt methods f o r p r o t e c t i n g t h e r i g h t of a defendant t o j u s t i c e
at.eprovided, a s h e r e t o f o r e explained.
           Accordingly, we hold t h a t a j u s t i c e of t h e peace may n o t
be d i s q u a l i f i e d on a simple a f f i d a v i t f o r s u b s t i t u t i o n of judge
under s e c t i o n 95-1709, R.C.M.             1947, b u t r a t h e r t h e provisions of
Chapter 20, T i t l e 95, R.C.M.              1947, must be followed.
           W r e v e r s e t h e o r d e r of t h e d i s t r i c t c o u r t appealed from
            e
and remand t h e cause t o t h e d i s t r i c t c o u r t f o r d i s m i s s a l of t h e
complaint of Bailey and f o r remand t o t h e j u s t i c e c o u r t of B i l l i n g s
Township f o r t r i a l of t h e complaint t h e r e i n pending.